DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-14 of U.S. Patent No. 10,481,090 (Falk) in view of US Patent No. 2010/0067015 (Matsushita). 

Claim 1: Falk discloses a gas sensor, comprising: 
 	a plasmonic resonance detector comprising a differential plasmon resonator array that is resonant at different wavelengths of light; and 
 	a light source incident on the plasmonic resonance detector (claim 1).
 	Falk is silent with respect to wherein the light source comprises an incandescent bulb.
 	Matsushita, however, in the same field of endeavor of surface plasmon resonance, discloses a plasmon resonance detector on which light from a light source is incident,  	
 	wherein the light source comprises an incandescent bulb [0037].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Falk’s light source to comprise an incandescent bulb for the purpose of investigating the full, continuous spectrum of light.  

Claim 2: Falk further discloses: 
 	an enclosure, wherein the plasmonic resonance detector and the light source are housed within the enclosure (claim 2).

Claim 3: Falk further discloses wherein the enclosure comprises: 
 	an air inlet; and 
 	an air outlet (claim 3).

Claim 4: Falk further discloses wherein the differential plasmon resonator array comprises: 
 	at least one first set of plasmonic resonators interwoven with at least one second set of plasmonic resonators, wherein the at least one first set of plasmonic resonators is configured to be resonant with light at a first wavelength, and wherein the at least one second set of plasmonic resonators is configured to be resonant with light at a second wavelength (claim 7).

Claim 5: Falk further discloses wherein the differential plasmon resonator array further comprises: 
 	at least one third set of resonators interwoven with the at least one first set of plasmonic resonators and the at least one second set of plasmonic resonators, wherein the at least one third set of plasmonic resonators is configured to be resonant with light at a third wavelength (claim 8).

Claim 6: Falk further discloses wherein the first wavelength corresponds to a peak absorption wavelength of a first target gas, and wherein the second wavelength corresponds to a reference wavelength (claim 9).

Claim 7: Falk further discloses wherein the third wavelength corresponds to a peak absorption wavelength of a second target gas (claim 10).

Claim 8: Falk further discloses wherein the differential plasmon resonator array comprises: 
 	a first set of ribbons of carbon nanotubes having a length Ll interwoven with a second set of ribbons of carbon nanotubes having a length L2, wherein the carbon nanotubes of the length L1 are configured to be resonant with light at the first wavelength, and wherein the carbon nanotubes of the length L2 are configured to be resonant with light at the second wavelength (claim 11).

Claim 9: Falk further discloses: 
 	first metal contacts to the first set of ribbons of carbon nanotubes having the length L1; and 
 	second metal contacts to the second set of ribbons of carbon nanotubes having the length L2 (claim 12).

Claim 10: Falk further discloses wherein the differential plasmon resonator array comprises: 
 	a first set of split-ring resonators having a diameter Dl interwoven with a second set of split-ring resonators having a diameter D2, wherein the split-ring resonators having the diameter D1 are configured to be resonant with light at the first wavelength, and wherein the split-ring resonators having the diameter D2 are configured to be resonant with light at the second wavelength (claim 13).

Claim 11: Falk further discloses wherein the first set of split-ring resonators and the second set of split-ring resonators are each formed from a material selected from the group consisting of: gold (Au), titanium nitride (TiN), graphene, and combinations thereof (claim 14).

Claim 12: Falk further discloses wherein the differential plasmon resonator array further comprises:
 	contacts to the first set of split-ring resonators and second set of split-ring resonators (evident in order to have a complete circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (“Evaluating Infrared Carbon Dioxide Sensors for 21st Century Cell Culture: Introducing the Thermo Scientific IR180Si Infrared CO2 sensor”, Thermo Scientific, 2014, disclosed in IDS 10/15/2019), hereinafter Bates, in view of Molina et al. (US 2018/0202993, disclosed in IDS 10/15/2019), hereinafter Molina, and Wang et al. (“Nanopin Plasmonic Resonator Array and Its Optical Properties”, Nano Letters, Vol. No. 4, 2007, pp. 1076-1080, disclosed in IDS 10/15/2019), hereinafter Wang.

Claim 1: Bates discloses a gas sensor (Fig. 2), comprising:
 	a detector (Dual IR Detectors) comprising a detection array that is responsive to different wavelengths of light (4.0 [Symbol font/0x6D]m and 4.3 [Symbol font/0x6D]m) (P. 2, R col, 3rd ¶); and
 	a light source (IR Light Source) incident on the detector, wherein the light source comprises an incandescent bulb (P. 2, R col, 3rd ¶).
 	Bates is silent with respect to a plasmonic resonance detector comprising a differential plasmon resonator array.
	Molina, however, in the same field of endeavor of gas sensors, discloses a gas sensor for sensing CO2 comprising a plasmonic resonance detector [0134].  
 	Molina is silent with respect to wherein the plasmonic resonance detector comprises a differential plasmon resonator array.
	Wang, however, in the same field of endeavor of surface plasmon resonance, discloses a plasmonic resonance detector comprising a differential plasmon resonator array that is resonant at tunable plasmonic resonance) (P. 1076, R col, 2nd ¶). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Molina’s plasmonic resonance detector to comprise a differential plasmon resonator array for the purpose of detecting chemical, organic, and biological compounds on the nanoscale (Wang, P. 1076, L col, 1st ¶).
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bates’ CO2 gas sensor by using a plasmonic resonance detector for the purpose of applying the gas sensor as a color-based biosensor.  

Claim 2: Bates further discloses:
 	an enclosure, wherein the plasmonic resonance detector and the light source are housed within the enclosure (evident from Fig. 2 of Bates).

Claim 3: Bates further discloses wherein the enclosure comprises:
 	an air inlet (Sample In); and
 	an air outlet (Sample Out) (Bates, Fig. 2).

Claim 4: Bates further discloses wherein the differential plasmon resonator array comprises:
 	at least one first set of plasmonic resonators interwoven with at least one second set of plasmonic resonators, wherein the at least one first set of plasmonic resonators is configured to be resonant with light at a first wavelength ([Symbol font/0x6C] = 4.3 [Symbol font/0x6D]m), and wherein the at least one second set of plasmonic resonators is configured to be resonant with light at a second wavelength ([Symbol font/0x6C] = 4.0 [Symbol font/0x6D]m) (P. 2, R col, 3rd ¶).
 	The Examiner is taking the broadest reasonable interpretation of a “set of plasmonic resonators” as “one or more plasmonic resonators”.  Therefore, given the modifications of Bates’ gas sensor in view claim 1 above, one plasmonic resonator resonating at the first wavelength along with one plasmonic resonator resonating at the second wavelength meets the limitation of claim 4.  

Allowable Subject Matter
Claims 13-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 13-15: None of the prior art of record, alone or in combination, teaches or discloses a method for analyzing a target gas, comprising the step of:
 	illuminating the target gas with light from a light source, wherein the light is incident on a plasmonic resonance detector comprising a differential plasmon resonator array having at least one first set of plasmonic resonators interwoven with at least one second set of plasmonic resonators, wherein the at least one first set of plasmonic resonators is configured to be resonant with the light at a first wavelength corresponding to a peak absorption wavelength of the target gas, wherein the at least one second set of plasmonic resonators is configured to be resonant with the light at a second wavelength corresponding to a reference wavelength, wherein the differential plasmon resonator array comprises a first set of split-ring resonators having a diameter D1 interwoven with a second set of split-ring resonators having a diameter D2, wherein the split-ring resonators having the diameter Dl are configured to be resonant with the light at the first wavelength, and wherein the split-ring resonators having the diameter D2 are configured to be resonant with the light at the second wavelength,
 	in combination with the rest of the limitations of independent claim 13.
Claims 16-20: None of the prior art of record, alone or in combination, teaches or discloses a method for forming a plasmonic resonance detector, comprising the step of:
 	patterning the film of the resonator material into a first set of split-ring resonators having a diameter D1 interwoven with a second set of split-ring resonators having a diameter D2, wherein the split-ring resonators having the diameter Dl are configured to be resonant with light at the first wavelength, and wherein the split-ring resonators having the diameter D2 are configured to be resonant with light at the second wavelength,
 	in combination with the rest of the limitations of independent claim 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-12 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896